DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/466,583 filed on June 4, 2019 in which claims 1-18 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3-6, 10, 12-16, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi (US 20160129911 A1).
In regard to claims 1 and 6, Takahashi discloses a control apparatus for an electric vehicle including a front electric motor which outputs torque to front wheels of a vehicle and a rear electric motor which outputs torque to rear wheels of the vehicle (see at least [0008]), the control apparatus comprising:
a torque command portion configured to output torque command values to the front electric motor and the rear electric motor (see at least [0008]); and
(see at least [0005], [0008]);
wherein the control portion controls the front electric motor and the rear electric motor so that the torque command value of the rear electric motor is smaller than the torque command value of the front electric motor (see at least [0005], [0008]).

As to claims 10, 15 and 16, they are method and system claims that recite substantially the same limitations as the corresponding apparatus claims 1 and 6.   As such, claims 10, 15 and 16 are rejected for substantially the same reasons given for the corresponding claims 1 and 6 above and are incorporated herein.

In regard to claim 3, Takahashi discloses a calculation portion configured to calculate reference torque command values based on a preset reference torque distribution ratio of the front electric motor and the rear electric motor (see at least [0005], [0009]),
wherein the control portion gradually restores the torque command values to the reference torque command values after a change amount of the torque command values becomes smaller than a predetermined value (see at least [0005], [0009]).

As to claims 12 and 18, they are method and system claims that recite substantially the same limitations as the corresponding apparatus claim 3.  As such, 

In regard to claims 4, 5, Takahashi discloses a calculation portion configured to calculate reference torque command values based on a preset reference torque distribution ratio of the front electric motor and the rear electric motor (see at least [0005]), wherein the control portion increases the difference by changing the reference torque distribution ratio (see at least [0005], [0009]), wherein the control portion controls the front electric motor and the rear electric motor so that the difference is equal to or smaller than a preset value (see at least [0005], [0009]).

As to claims 13 and 14, they are method claims that recite substantially the same limitations as the corresponding apparatus claims 4 and 5.   As such, claims 13 and 14 are rejected for substantially the same reasons given for the corresponding claim 4 and 5 above and are incorporated herein

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2, 7, 8, 9, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20160129911 A1).in view of Muta et al. (US 2008/0289894 A1).
 	In regard to claims 2 and 7,  Takahashi discloses a control apparatus for an electric vehicle including a front electric motor which outputs torque to front wheels of a vehicle and a rear electric motor which outputs torque to rear wheels of the vehicle (see at least [0008], [0005]), the control apparatus comprising:
a control portion configured to control the front electric motor and the rear electric motor so that a difference between a torque command value of the front electric motor (see at least [0005], [0008]).
 	Takahashi does not explicitly disclose wherein the control portion increases the difference as a longitudinal gradient of a road surface increases.
	Muta et al. discloses wherein the control portion increases the difference as a longitudinal gradient of a road surface increases (see at least [0051]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi with the disclosure of Muta because such modification would improve controllability of driving forces in a vehicle (as suggested by Muta et al. in [0008]).

  In regard to claim 8, Takahashi discloses wherein the control portion controls the front electric motor and the rear electric motor so that the difference is larger than a predetermined value while the torque command values changes (see at least [0008], [0005]).
 	In regard to claim 9, Takahashi discloses wherein the control portion gradually restores the torque command values toward reference torque command values based on a preset reference torque distribution ratio of the front electric motor and the rear electric motor, after a change amount of the torque command value becomes smaller than a predetermined value (see at least [0009], [0005]).
.
As to claims 11 and 17, they are method and system claims that recite substantially the same limitations as the corresponding apparatus claims 2 and 7.   As such, claims 11 and 17 are rejected for substantially the same reasons given for the corresponding claims 2 and 7 above and are incorporated herein.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference Takagi, (US 2013/0173100), defines general state in the art but not relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661